Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention involves a method for automatically scanning an interface to provide better accessibility for disabled users. In particular, a plurality of elements are displayed and scanned by sequentially highlighting the elements. Via an input device, a selection is received while scanning, and first sub elements are displayed with the selected first element. The first sub elements are then scanned. In response to a second selection input on one of the first sub elements while scanning, an action is performed corresponding to the selected first sub element, wherein the action is displaying second sub elements concurrently with the first element, and stopping the display of the first sub elements. 
The closest prior art is WiVik and Iwema. Wivik teaches a scanning interface of a menu, in which when a first item is selected, the currently displayed menu is removed and a second menu is displayed in its place. Iwema teaches concurrently displaying first and second sub elements within a threshold distance of a first selected item – however the first sub elements remain displayed. However, the prior art does not teach in response to a second selection input on one of the first sub elements while scanning, an action is performed corresponding to the selected first sub element, wherein the action is displaying second sub elements concurrently with the first element, and stopping the display of the first sub elements. It would not make sense to combine the prior art to obtain the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174